DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.   Claims 1-19, drawn to a multilayer composite material, classified in B32B27/08.
II.   Claim 20, drawn to a method of forming a multilayer composite material, classified in B29C48/21.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make a materially different product such as a composite material comprising multiple first layers and second layers arranged in alternating fashion each having a thickness not less than 0.5 nm and not greater than 1 mm.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Morrison on 5 December 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  (In the instant case, application contains a "Reference" section containing 56 uncited references from pages 27 to 33.)  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
The disclosure is objected to because of the following informalities: 
The instant specification recites in [0072] "polyetheretherketone (PEEK, e.g., Victrex®)", which appears to be a typographical error; for consistency, recommend correcting this to read as "polyetheretherketone (PEEK) (e.g.
The instant specification in [0072] constantly recites instances of "e.g.,", which appear to be typographical errors; recommend correcting each instance to recite "e.g.
The instant specification in [0077] recites "alternating layers of polyethylene (PE) (mIE) and isotactic polypropylene (PP) (MR10)", which appears to be a typographical error; for consistency, recommend correcting this to read as "alternating layers of polyethylene.
Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.  (Multiple instances from pages 27 to 33 of the instant disclosure as filed.)  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code.  See MPEP § 608.01.

Claim Objections
Claims 1, 13, 16, and 17 are objected to because of the following informalities:  
With Regards to Claim 1:  Instant claim 1 recites "the composite material" on lines 8 to 9; recommend correcting this to read as "the multilayer composite material".
With Regards to Claim 13:  Instant claim 13 recites "the composite material" on line 2; recommend correcting this to read as "the multilayer composite material".
With Regards to Claim 16:  Instant claim 16 recites "the composite material" on line 2; recommend correcting this to read as "the multilayer composite material".
With Regards to Claim 17:  Instant claim 17 recites "the composite material" on lines 2 to 3; recommend correcting this to read as "the multilayer composite material".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 2:  Claim 2 recites the limitation "sheets" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
With Regards to Claim 2:  Instant claim 2 recites --the multilayer composite material comprises between two sheets and about 2500 sheets-- on lines 1 to 2.  As written the claim is rendered indefinite because it can have several conflicting interpretations: (1) said "sheets" are new aspects of the claimed invention; (2) said "sheets" are intended to correspond to "the first layer"; (3) said "sheets" are intended to correspond to "the second layer"; (4) said "sheets" are intended to correspond to both "the first layer" and "the second layer"; or (5) said "sheets" are "the multilayer composite material comprising a first layer and a second layer" stacked upon itself twice or 2500 times.  For the purposes of examination, it is the decision of the examiner to treat the limitation under the fourth interpretation wherein "the sheets" are considered a summation of the total number of "first layer" and "second layer" comprising the multilayered composite material.
With Regards to Claim 3:  Claim 3 recites the limitation "layers" in lines 2 to 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination "layers" will be read as "the first layer and the second layer".
With Regards to Claim 3:  Instant claim 3 recites the term "layers" on lines 2 to 3.  As written the claim is rendered indefinite because it can have four conflicting interpretations: (1) said "layers" are separate and distinct from "the first layer" and "the second layer"; (2) said "layers" are intended to correspond to "the first layer"; (3) said "layers" are intended to correspond to "the second layer"; or (4) said "layers" are intended to correspond to both "the first layer" and "the second layer".  For the purpose of examination, it is the decision of the examiner to treat the limitation under the fourth interpretation, wherein said "layers" comprises "the first layer" and "the second layer".
With Regards to Claim 9:  Claim 9 recites the limitation "layers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination "layers" will be read as "the first layer and the second layer".
With Regards to Claim 10:  Claim 10 recites the limitation "layers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination "layers" will be read as "the first layer and the second layer".

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
With Regards to Claim 12:  Instant claim 12 recites the limitation that --each layer of the multilayer composite material is in a range of about 10 mm to about 0.1 mm-- on lines 1 to 2.  Instant claim 1, from which claim 12 depends, recites --the first layer and the second layer each have a thickness in a range of about 10 nm to about 1 mm--.  In the instant case, claim 12 is deemed to be of improper dependent form because it broadens the range of thickness of both the first layer and the second layer to values of greater than about 1 mm to about 10 mm.
(Note:  The instant specification as filed in paragraphs [0022] and [0023] both recite that each layer of the multilayer composite material is in the range of --about 10 mm to about 0.1 mm-- and --about 40 mm to about 0.01 mm--, respectively.  It is noted by the examiner that these might also be typographical errors.  Verification and appropriate corrections are requested.)
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-9, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenkins et al. (US 2016/0144605 A1).
Regarding Claim 1:  Jenkins teaches a coextruded multilayer film with a core component disposed between two skin layers, wherein the core component includes from 15 to 1000 alternating layers of layer A and Layer B (figure 1, [0024]-[0025], [0047]-[0048], [0064], and [0065] of Jenkins).  Jenkins also teaches that layer A has a thickness from 30 nm to 1000 nm and includes a propylene-based polymer, and that layer B has a thickness from 30 nm to 1000 nm and includes an ethylene-based polymer (Table 3B, [0025], [0028], [0030], [0031], [0033], [0037], [0038], [0162]-[0163] of Jenkins); which is sufficiently specific to anticipate the claimed range of --a thickness in a range of about 10 nm to about 1 mm--.  It is also taught that when initially extruded the core component stream has an "AB" or "ABA" configuration, which then undergoes known layer multiplier technics wherein the layer is usually split into two or more streams which are then stacked ([0054]-[0055] of Jenkins; wherein a resulting "ABAB" or "ABAABA" would result, respectively).
Jenkins teaches the claimed multilayer composite material, but does not explicitly recite that --the first layer and the second layer are arranged to provide for the composite material to have reduced dripping and a delayed first dripping time as the multilayer composite material undergoes a combustion process relative to a single layer having a same thickness as a thickness of the multilayer composite material--.  Jenkins does, however, provide a multilayer composite material having the first layer and the second layer in the same structural arrangement and of the same material as applicants (i.e. the first layer and the second layer abutting each other in an alternating manner, the first layer and the second layer each having a thickness in the range of about 10 nm to about 1 mm, the first layer comprising a first polymer, and the second layer comprising a second polymer; see (figure 1, Table 3B, [0024]-[0025], [0028], [0030]-[0033], [0037]-[0038], [0047]-[0048], [0064], [0065], and [0162]-[0163]) of Jenkins and ([0011], [0067]-[0068], and [0070]-[0074]) of the instant specification).  Therefore, it is the decision of the examiner that the multilayer composite material of Jenkins, when subjected to a "combustion process", inherently possesses the claimed limitation of --the first layer and the second layer being arranged to provide for the composite material to have reduced dripping and a delayed first dripping time as the multilayer composite material undergoes a combustion process relative to a single layer having a same thickness as a thickness of the multilayer composite material--.  See MPEP §2112.
Regarding Claim 2:  Jenkins teaches that the multilayer composite material can comprise from 15 to 1000 alternating layers (e.g. 65) ([0025] and [0162] of Jenkins), which anticipates the claimed range of --between 2 sheets and about 2500 sheets--.
Regarding Claim 4:  Jenkins teaches that the fist polymer and the second polymer can be the same polymer ([0054]-[0055] of Jenkins).  (In the instant case, Jenkins teaches that an initial feed stream can have the configuration of "ABA", which a person having ordinary skill in the art at the time the invention was made would have inferred that given known multiplier technics would result in a stacking configuration of "ABAABA"; wherein the two abutting A layers would constitute the claimed "first layer" and "second layer" and be of the same polymer).
Regarding Claim 5:  Jenkins teaches that the first polymer and the second polymer are different polymers ([0025] of Jenkins).
Regarding Claim 6:  Jenkins teaches that alternating layers of the multilayer composite material comprise the first polymer and the second polymer, respectively ([0025] and [0054] of Jenkins).
Regarding Claim 7:  Jenkins teaches that the multilayer composite material further comprises a third layer (one of the "two skin layers") comprising a third polymer, the third polymer being different than the first polymer and the second polymer (figure 1, [0025], [0030], [0036], [0064]-[0066], and [0072] of Jenkins).
Regarding Claim 8:  Jenkins teaches that the multilayer composite material further comprises a fourth layer (the other one of the "two skin layers") comprising a fourth polymer, the fourth polymer being different than the first polymer, the second polymer, and the third polymer (figure 1, [0025], [0030], [0036], [0064]-[0066], and [0072] of Jenkins).
Regarding Claim 9:  Jenkins teaches that each of the layers has a same thickness ([0050] of Jenkins).
Regarding Claim 14:  Jenkins teaches the claimed multilayer composite material, but does not explicitly recite that --the multilayer composite material has a drip time in a range of about 30 to about 40 s/mm--.  Jenkins does, however, provide a multilayer composite material having the first layer and the second layer in the same structural arrangement and of the same material as applicants (i.e. the first layer and the second layer abutting each other in an alternating manner, the first layer and the second layer each having a thickness in the range of about 10 nm to about 1 mm, the first layer comprising a first polymer, and the second layer comprising a second polymer; see (figure 1, Table 3B, [0024]-[0025], [0028], [0030]-[0033], [0037]-[0038], [0047]-[0048], [0064], [0065], and [0162]-[0163]) of Jenkins and ([0011], [0067]-[0068], and [0070]-[0074]) of the instant specification).  Therefore, it is the decision of the examiner that the multilayer composite material of Jenkins inherently possesses the claimed limitation of --a drip time in a range of about 30 to about 40 s/mm--.  See MPEP §2112.
Regarding Claim 15:  Jenkins teaches the claimed multilayer composite material, but does not explicitly recite that --the multilayer composite material has a normalized number of drips in a range of about 100 drips/mm to about 250 drips/mm--.  Jenkins does, however, provide a multilayer composite material having the first layer and the second layer in the same structural arrangement and of the same material as applicants (i.e. the first layer and the second layer abutting each other in an alternating manner, the first layer and the second layer each having a thickness in the range of about 10 nm to about 1 mm, the first layer comprising a first polymer, and the second layer comprising a second polymer; see (figure 1, Table 3B, [0024]-[0025], [0028], [0030]-[0033], [0037]-[0038], [0047]-[0048], [0064], [0065], and [0162]-[0163]) of Jenkins and ([0011], [0067]-[0068], and [0070]-[0074]) of the instant specification).  Therefore, it is the decision of the examiner that the multilayer composite material of Jenkins inherently possesses the claimed limitation of --a normalized number of drips in a range of about 100 drips/mm to about 250 drips/mm--.  See MPEP §2112.
Regarding Claim 16:  Jenkins teaches the claimed multilayer composite material, but does not explicitly recite that --the first layer and the second layer are arranged to provide for the composite material to have an increased extensional viscosity relative to a single layer having the same thickness as the thickness of the multilayer composite material--.  Jenkins does, however, provide a multilayer composite material having the first layer and the second layer in the same structural arrangement and of the same material as applicants (i.e. the first layer and the second layer abutting each other in an alternating manner, the first layer and the second layer each having a thickness in the range of about 10 nm to about 1 mm, the first layer comprising a first polymer, and the second layer comprising a second polymer; see (figure 1, Table 3B, [0024]-[0025], [0028], [0030]-[0033], [0037]-[0038], [0047]-[0048], [0064], [0065], and [0162]-[0163]) of Jenkins and ([0011], [0067]-[0068], and [0070]-[0074]) of the instant specification).  Therefore, it is the decision of the examiner that the multilayer composite material of Jenkins inherently possesses the claimed limitation of --an increased extensional viscosity relative to a single layer having the same thickness as the thickness of the multilayer composite material--.  See MPEP §2112.
Regarding Claim 17:  Jenkins teaches the claimed multilayer composite material, but does not explicitly recite that --the first layer and the second layer are arranged to provide for an increased interfacial tension as a temperature of the composite material increases during the combustion process relative to a single layer having the same thickness as the thickness of the multilayer composite material--.  Jenkins does, however, provide a multilayer composite material having the first layer and the second layer in the same structural arrangement and of the same material as applicants (i.e. the first layer and the second layer abutting each other in an alternating manner, the first layer and the second layer each having a thickness in the range of about 10 nm to about 1 mm, the first layer comprising a first polymer, and the second layer comprising a second polymer; see (figure 1, Table 3B, [0024]-[0025], [0028], [0030]-[0033], [0037]-[0038], [0047]-[0048], [0064], [0065], and [0162]-[0163]) of Jenkins and ([0011], [0067]-[0068], and [0070]-[0074]) of the instant specification).  Therefore, it is the decision of the examiner that the multilayer composite material of Jenkins inherently possesses the claimed limitation of --an increased interfacial tension as a temperature of the composite material increases during the combustion process relative to a single layer having the same thickness as the thickness of the multilayer composite material--.  See MPEP §2112.
Regarding Claim 18:  Jenkins teaches that the first polymer is a polyethylene-based polymer ([0025], [0036], and [0038] of Jenkins).
Regarding Claim 19:  Jenkins teaches that the second polymer is a polypropylene-based polymer ([0025] and [0030] of Jenkins).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (US 2016/0144605 A1) as applied to claim 1 above.
Jenkins is relied upon as stated above.
Regarding Claim 3:  Jenkins discloses that the multilayer composite material comprises 15 to 1000 ([0025] of Jenkins); which overlaps the present range of --about 512 layers, or about 640 layers--.  Jenkins differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Jenkins, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 10:  Jenkins disclose that the first layer and the second layer can have the same or different thickness, both can have a thickness of from 30 nm to 1000 nm, and that they are arranged in an alternating manner on one another ([0025] and [0050] of Jenkins).  However, Jenkins does not explicitly recite that each and every layer comprising the multilayer composite material --has a different thickness--.  It would have been obvious to one having ordinary skill in the art to have adjusted the extruder to produce layers each having a different thickness, since such a modification would have involved a mere change in the size of the thickness of the layers.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A).
Regarding Claim 11:  Jenkins discloses that the multilayer composite material ("core") can have a total thickness from 2.54 µm to 254 µm ([0062] of Jenkins); which overlaps the present range of --about 0.1 mm to about 3 mm--.  Jenkins differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Jenkins, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 13:  Jenkins teaches that the thickness of each layer of the multilayer composite material is in a range of from 30 nm to 1000 nm ([0025] of Jenkins); which overlaps the present range of --about 40 nm to about 0.01 mm--.  Jenkins differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Jenkins, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781